Citation Nr: 1517694	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran's active service did not include duty or visitation in the Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange.

2.  Diabetes mellitus was not manifested during service, was not diagnosed within the first year after service, and is not otherwise related to active service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VCAA notice letters were sent to the Veteran in June 2010 and August 2011.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in October 2012 and a SSOC in December 2012.  Therefore, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, private medical evidence, and the Veteran's contentions.  While the Veteran asserts that his STRs were shredded when he left service, as will be discussed below, the Board finds that the Veteran's service medical records are complete.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claim for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is necessary to adjudicate the Veteran's claim.  Specifically, there is no indication, besides the Veteran's own statements, that his asserted diabetes mellitus may be related to active service.  While the Veteran has been diagnosed with the asserted condition, there is no evidence of either condition in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted condition to service.  As such, a VA examination is not warranted.

In sum, the Board finds that the duties to notify and provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2015 videoconference hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).




Vietnam and Herbicide Exposure Presumption

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 
Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2014).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type II diabetes mellitus) and prostate cancer, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 (West 2014) and 38 C.F.R. §§ 3.307(d), 3.309(e) (2014).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2014); Combee at 1043-44.

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

During his February 2015 hearing, the Veteran testified that he served aboard the USS Perkins during the Vietnam War.  Service Department records show that the USS Perkins was in "brown" water in June 1969 but that the Veteran did not board the ship until October 1969, when the USS Perkins was no longer in "brown" water.  The Veteran asserted that as a result of his tour of duty in the waters off the shore of Vietnam, he was exposed to herbicides, which caused his diabetes mellitus.  The Veteran also asserted that he never left the ship or set foot in Vietnam.

In support of his claim, the Veteran testified that he could have been exposed to Agent Orange particles that remained on the ship after it had been in "brown" water.  He also asserted that two members of the ship had left the ship, to rescue soldiers inland, and he was exposed to Agent Orange particles from them when they returned.  The Veteran never provided any evidence that the USS Perkins was specifically contaminated by herbicides during the Veteran's period of active service.  See generally, Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

Significantly, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2014).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  

The Veteran has specifically denied that he ever set foot in Vietnam.  As indicated above, he argued that he was exposed to herbicides during his service aboard the USS Perkins through residual Agent Orange particles the ship may have contained and contact with two crewmembers who left the ship.  The Board has no reason to disbelieve the Veteran's statements that the USS Perkins was in "brown" water prior to his arrival or that two members of his ship left, however, there is no competent corroborating evidence that he was exposed to any herbicide as a result.  Moreover, while the Veteran asserted that the USS Perkins had been contaminated with herbicides, there is no competent corroborating evidence to substantiate his claim.

In a May 2009 MEMORANDUM FOR RECORD, the Joint Services Records Research Center Statement on Research (JSSRC) concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See May 2009 MEMORANDUM FOR RECORD, DEPARTMENT OF THE ARMY U.S. ARMY & JOINT SERVICES RECORDS RESEARCH CENTER 7701 TELEGRAPH ROAD KINGMAN BUILDING, ROOM 2C08 ALEXANDRIA, VA 22315-3828.

Additionally, the record does not indicate, and the Veteran has not contended, that he had any "inland" water, or "Brown Water," service while stationed aboard the USS Perkins.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (finding that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).  In this regard, the Board reiterates that the USS Perkins had limited "brown" water exposure, months before the Veteran was on board the ship. 

In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board regretfully finds that herbicide exposure has not been shown, and service connection on a presumptive basis, under 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014), is not available.

Moreover, the evidence of record does not support the contention that the Veteran's diabetes mellitus is otherwise directly related to his period of active service.

The Veteran's STRs are completely silent as to any diagnosis of or treatment for symptoms associated with diabetes mellitus.  STRs are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Veteran testified that he was diagnosed with diabetes mellitus in 2002, but VA outpatient clinic treatment records do not show a conclusive clinical diagnosis of diabetes mellitus.  May 2010 records from Ocsher Clinic assessed the Veteran with borderline diabetes.  These records, however, do not provide an opinion relating the diabetes mellitus to the Veteran's period of active service, to include any asserted exposure to herbicides.  

As shown, there is no indication of the manifestation of diabetes mellitus within one year of service discharge.  Records show that diabetes mellitus was not diagnosed until May 2010, almost 39 years after his discharge from active service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes the Veteran's contentions that he has diabetes mellitus as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

In his February 2015 hearing, the Veteran testified that the USS Perkins entered into "at least three to five different rivers" while he was on board.  While the Veteran is competent to describe that which he experienced in service, the Board finds no evidence to support this contention.  It was not until after the Veteran's claim for diabetes mellitus was denied in July 2010 that he noted his ship had entered into different rivers in Vietnam.  This statement is nearly 45 years after the event is asserted to have occurred and is made in connection with a claim for pecuniary gain.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This lapse in time and potential motivation reduces its credibility.  By contrast, Service Department records show that the only time the USS Perkins was in "brown water" was in June 1969, four months before the Veteran boarded in October.  The Board finds that the official record to be of greater probative weight than the Veteran's recollections.

The Veteran also testified that upon his separation from active service, his STRs were shredded, preventing him from proving his diabetes mellitus was related to active service.  While the Veteran is competent to describe that which he experienced in service, his service treatment records, including his June 1969 Report of Medical Examination for induction and his April 1971 Report of Medical Examination for separation, appear to be complete and it is reasonable to conclude that they would include reference to any treatment for, or symptoms of, diabetes mellitus, if such occurred.  It is also reasonable to conclude that they are accurate because they are prepared by impartial health care providers and exist for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination for purposes of entrance and exit to service.  It follows that the Veteran's current assertion that his STRs were shredded at discharge is not credible.  For the forgoing reasons the Board finds the Veteran's contention that his STRs were shredded at discharge to be not credible.

Additionally, the Veteran has not asserted that he has had a continuity of symptomatology since service.  Moreover, he has not suggested that his diabetes mellitus is related to a disease or injury in service beyond his asserted exposure to herbicides.  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disability is of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes mellitus is related to active service is outweighed by the remaining evidence of record.
Given the absence of evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has the asserted diabetes mellitus as a result of active service would be speculation, and the law provides that service connection may not be based on resorting to speculation or remote possibility.  38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As such, the evidence in this case weighs against the claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule, as required by law and VA regulations. See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


